Citation Nr: 0837755	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1974 to 
February 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2007.  This matter was 
originally on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran's currently diagnosed kyphoscoliosis is a 
congenital defect that is not related to active service.

2.  The veteran's claimed in-service stressful experiences 
have not been independently corroborated.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the Appeals 
Management Center (AMC) requested in February 2007, April 
2007, September 2007, and April 2008 that the veteran 
complete a PTSD questionnaire and provide specific details 
with respect to his claimed in-service stressors, scheduled 
the veteran for a VA spine examination, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's January 2007 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters letter dated in March 
2003, February 2007, April 2007, September 2007, and April 
2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2007 and April 2008 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet App. at 120.  

The February 2007 and April 2008 letters advised the veteran 
of how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not all sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2008.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in September 2003 and February 2007. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

The veteran seeks service connection for a back disability 
and PTSD.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

a.	Back Disability

The veteran's service medical records indicate that when 
examined for enlistment into service in February 1974, the 
veteran's spine and musculoskeletal system were normal and he 
was found qualified for active service.  In the Report of 
Medical History completed in conjunction with the entrance 
physical, the veteran noted that he had never had recurrent 
back pain.

While in service, the veteran was treated for acute muscle 
strain in April 1975 after complaining of sharp middle back 
pain when bending over to pick up something heavy.  X-rays of 
the thoracic and lumbar spine showed scoliosis of the 
midthoracic spine convex to the right and slight compensatory 
scoliosis convex to the left.  The veteran was placed on a 
seven-day profile prohibiting lifting of heavy objects in 
excess of twenty pounds.  The profile was then extended 
another seven days prohibiting handling of heavy materials, 
overhead work, pull ups and push ups.  At separation, the 
veteran noted that he experienced back pains with lifting and 
stiffness when he awakes.  However, the Report of Medical 
Examination evaluated the veteran's spine as normal. 

A veteran who served in the active military, naval, or air 
service after December 31, 1946 (as this veteran did) is 
presumed to be in sound condition when he entered into 
military service except for conditions noted on the entrance 
examination. 38 U.S.C.A. § 1111, 1137 (West 2002); see also 
38 C.F.R. § 3.304(b) (every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and 
enrollment). The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
existed before acceptance and enrollment and that such 
disease was not aggravated by service. 38 U.S.C.A. §§ 1111, 
1131.

The Board notes that neither a spine disability nor 
scoliosis, a congenital abnormality, was "noted" on the 
veteran's enlistment examination.  Consequently, the veteran 
is presumed to have been in sound condition at entry, as far 
as his spine is concerned.  To overcome the presumption of 
soundness, there must be both clear and unmistakable evidence 
that the claimed disability preexisted military service and 
clear and unmistakable evidence that it was not aggravated by 
service.

The veteran was afforded a VA spine examination in September 
2003.  After physical examination of the veteran and review 
of the veteran's claims file, the veteran was diagnosed with 
dextroscoliotic curve of the dorsal spine.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2006).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)), 
held in essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

The Board remanded the case in January 2007 for a more 
detailed VA examination.  Specifically, the examiner was 
asked to state whether the veteran's current back condition 
is an acquired or congenital condition.  If a congenital 
condition exists, the examiner was asked to state whether it 
is a disease or defect.  If a congenital defect is present, 
the examiner was asked to render a medical opinion as to 
whether the evidence shows that it was as likely as not 
subject to a superimposed disease or injury during military 
service that resulted in disability apart from the congenital 
or developmental defect.  If a congenital disease is present, 
the examiner was asked to render a medical opinion as to 
whether the evidence shows it was as likely as not aggravated 
(worsened) by the veteran's military service and if there was 
worsening, whether this was due to the natural progress of 
the disease.  The examiner was also asked to determine if any 
other acquired spine disorders are currently present (i.e., 
degenerative disc or joint disease, etc.), and to render a 
medical opinion as to whether it is at least as likely as not 
that any current disorder was incurred in the veteran's 
military service. 

The veteran was afforded a VA spine examination in February 
2007.  After physical examination of the veteran and a review 
of the claims file, the VA examiner diagnosed kyphoscoliosis, 
idiopathic, congenital, not acquired.  The examiner noted 
that it was a congenital defect, not a disease.  He also 
stated that there was no evidence of underlying secondary 
disease as cause, either during or after service.  The 
examiner stated that it was not caused by or incurred in 
service, not aggravated by service, just discovered in the 
service while being evaluated for an acute strain.  The 
examiner stated that this condition most likely (greater than 
90 percent probability) had an onset in childhood and was 
evidently not found until he was evaluated with x-rays for 
acute back strain.  The examiner noted that this condition is 
usually mild and not symptomatic early on and usually 
incidentally diagnosed on x-ray film.  The examiner noted 
that there was no evidence of traumatic or any disease 
process as a cause in service and that there were no other 
acquired spinal disorders present, no evidence of 
degenerative joint or disc disease on past and current 
radiographic films or examinations.  The examiner noted that 
this condition was not usually caused by trauma and that 
there was no apparent aggravation beyond the normal progress 
due to service.  

Thus, the Board finds that although not noted at entrance 
into active service, the overall evidence clearly and 
unmistakably establishes that since it is congenital in 
origin, the veteran's scoliosis necessarily, by its very 
nature preexisted entry into service.  Thus, the Board finds 
such evidence tantamount to clear and unmistakable evidence 
that the veteran's scoliosis preexisted service.  

Furthermore, because scoliosis is considered "congenital" 
or "a defect," and not a disease or disability, service 
connection is not allowable by law; and, therefore, the 
question of whether the presumption of soundness is rebutted 
need not be addressed as it pertains to the underlying 
congenital defect because that issue is moot.  See 38 C.F.R. 
§ 3.303(c), 4.9.  

The only possible exception to the rule on developmental 
defects is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  However, the medical evidence of record does not 
demonstrate that the veteran's scoliosis worsened as a result 
of a superimposed injury or illness during service. The 
veteran's service medical records, at most, document only 
that the veteran experienced a simple strain during his 
service, and although the veteran noted occasional back pain 
at the time of his separation examination, the examiner 
evaluated the veteran's spine as normal.  Current competent 
evidence indicates there was no aggravation during service.  
Accordingly, a preponderance of the evidence is against the 
claim.  

b.	PTSD

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f). 

The record includes a VA hospital discharge summary dated in 
May 2002 in which the diagnoses were alcohol dependence and 
PTSD.  The summary notes that the veteran reported traumatic 
events in childhood, in service, and after service.  The 
veteran reported that his older brother was killed by his 
stepfather in an accidental shooting when the veteran was 14 
and that his brother died in his arms.  The veteran reported 
that he witnessed two of his friends being killed when a Jeep 
flipped over while he was in the service.  The veteran also 
reported that post-service, he was robbed at gunpoint in his 
back yard, was shot and left for dead.  On his VA Form 9 
submitted in June 2004, the veteran stated that as an M.P., 
he witnessed traffic accidents on the Autobahn in Germany 
that still haunt him.  The veteran stated that he sometimes 
has flashbacks about the accidents that he witnessed.  

The Board remanded the case in January 2007 for further 
development.  Specifically, the Board requested that the 
veteran provide specific details of any claimed in-service 
stressful events, such as dates, places, detailed 
descriptions of events, and identifying information 
concerning any other individuals involved, including their 
names, ranks, units of assignment, and any other identifying 
details.  The Board also noted that the requested information 
was vitally necessary because without such detailed 
information, an adequate search for verifying data could not 
be conducted.  

Letters requesting that the veteran complete a PTSD 
questionnaire were mailed in February 2007, April 2007, 
September 2007, and April 2008.  The veteran did not respond 
to any of these letter, and no PTSD questionnaire was 
completed and returned to VA.  The veteran himself must carry 
the burden of advancing sufficiently detailed information 
about at least one incident to enable VA to corroborate them.  
He has not done so here, even though this responsibility lies 
with him under 38 C.F.R. § 3.159(c)(2)(i) and he had ample 
notice of the importance of a verified stressor in his case. 
The factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant.  The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1991).    

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007).  Where a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau at 395-396 
(1996).  

The Board finds that the veteran was not engaged in combat 
and that the noncombat stressors which the veteran has 
described have not been independently verified.  His DD 214 
indicates that he was not awarded any combat-related medals 
or citations, that his MOS was a military policeman, and that 
he had no foreign and/or sea service.  The veteran has also 
not asserted that he was exposed to any combat-related 
stressors.  As the stressors which the veteran has described 
are not combat related, there must be independent 
verification that the claimed stressors actually occurred.

The veteran's claimed stressors are too general and largely 
the type of anecdotal experiences that are not independently 
verifiable.  The veteran has neither alleged that any records 
were made documenting the alleged stressful events, nor 
provided corroborating evidence to verify the occurrence of 
any such claimed stressors or even sufficient details to 
enable verification.  Therefore, in the absence of any 
evidence to the contrary, the Board concludes that that there 
is no independent evidence to corroborate the veteran's 
statements as to the occurrence of his claimed stressors.

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD that is 
related to his active military service.  In the absence of an 
independently confirmed in-service stressor, the Board finds 
there is no basis for granting service connection for PTSD. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


